                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

JUSTIN WRIGHT, #1949550                          §

v.                                               §                CIVIL ACTION NO. 6:17cv201

HAROLD CLAYTON, ET AL.                           §

                   MEMORANDUM OPINION ADOPTING THE REPORT
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Justin D. Wright, an inmate currently confined within the Texas prison system,

proceeding pro se, filed this civil rights lawsuit under 42 U.S.C. § 1983. The case was referred to

the United States Magistrate Judge, the Honorable Judge K. Nicole Mitchell.

       On June 26, 2017, Judge Mitchell issued a Report, (Dkt. #6), recommending that Wright’s

complaint be dismissed, without prejudice, for want of prosecution and failure to obey an order of

the Court. A copy of this Report was sent to Wright at his address, return receipt requested. The

docket illustrates that Wright received the Report before July 5, 2017, (Dkt. #7). However, to date,

no objections to the Report have been filed.

       Consequently, Wright is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

                                                 1
(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #6), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED without prejudice. Finally,

it is

        ORDERED that any and all motions which may be pending in this case are hereby

DENIED.


              So ORDERED and SIGNED February 2, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                                2
